                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

CHANDLER HOUSTON,

      Plaintiff,

v.                                               Case No. 3:17-cv-02610-N-BT

SOUTHWEST AIRLINES,

      Defendant.

                         MEMORANDUM ORDER

      Before the Court is Defendant Southwest Airlines’ (Southwest) Motion for

Sanctions (ECF No. 40). Southwest served interrogatories and requests for

admission on Plaintiff Chandler Houston, and it maintains that Houston did not

respond. In her summary judgment response, however, Houston asserts that she

responded to Southwest’s interrogatories and requests for admission via email on

April 20, 2019, and even followed up with counsel on May 1, 2019, to confirm

Southwest’s receipt of her answers. Resp. Mot. Summ. J. 5 (ECF No. 34).

Southwest objects that Houston’s statements are “materially false” and contends

that she made them for the improper purpose of avoiding summary judgment.

Southwest seeks sanctions under Fed. R. Civ. P. 11 and the Court’s inherent power

in the form of an order: (1) striking Houston’s summary judgment response

without leave to amend; (2) granting Southwest’s Motion for Summary Judgment;

and (3) requiring that Houston pay Southwest $1,015.00 in attorney’s fees. Mot.

Sanctions 4. Houston did not respond to Southwest’s Motion for Sanctions.

                                        1
      Federal Rule of Civil Procedure 11 authorizes a court to impose sanctions on

a party or an attorney who files a pleading for an improper purpose, such as to

harass the opposing party, delay the proceedings, or increase the cost of litigation.

Fed. R. Civ. P. 11(b), (c). “The central purpose of Rule 11 is to deter baseless filings

in district court and thus . . . streamline the administration and procedure of the

federal courts,” (Cooter & Gell v. Hartmax Corp., 496 U.S. 384, 393 (1990)), and

to “spare innocent parties and overburdened courts from the filing of frivolous

lawsuits,” (Cappa Fund III, L.L.C. v. Actherm Holding, A.S., 2011 WL 817384, at

*2 (N.D. Tex. Feb. 21, 2011), rec. adopted, 2011 WL 816861 (N.D. Tex. Mar. 9,

2011)). “However, [Rule 11] sanctions are normally reserved for the rare and

exceptional case where the action is clearly frivolous, legally unreasonable, or

without legal foundation or brought for an improper purpose. It is an extraordinary

remedy, one to be exercised with extreme caution.” Laughlin v. Perot, 1997 WL

135676, at *8 (N.D. Tex. Mar. 12, 1997) (internal footnotes and quotations omitted,

emphasis in the original). Among the factors that a court considers in determining

whether a person has complied with Rule 11 is his or her pro se status. Thomas v.

Capital Sec. Servs. Inc., 836 F.2d 866, 875 (5th Cir. 1988). Although the Rule 11

standard applies equally to pro se parties as it does to attorneys, a court has

“sufficient discretion to take account of the special circumstances that often arise

in pro se situations.” Fed. R. Civ. P. 11 advisory committee’s notes.

      Courts also have inherent authority to impose sanctions on attorneys when

they find that an attorney has “acted in bad faith, vexatiously, wantonly, or for

                                           2
oppressive reasons.” Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991). Courts

“exercise caution” in invoking their inherent power and should “ordinarily” rely on

a rule or statute rather than their inherent power. Id. at 50. Nonetheless, in order

to award sanctions under its inherent powers, a court “must make a specific finding

of bad faith.” In re Goode, 821 F.3d 553, 559 (5th Cir. 2016). Bad faith conduct

includes conduct that is motivated by improper purposes such as harassment or

delay. Coghlan v. Starkey, 852 F.2d 806, 814 (5th Cir. 1988) (per curiam). Thus,

bad faith conduct resembles conduct that would violate Rule 11(b)(1). Chambers,

501 U.S. at 46 n.10.

      Here, the Court declines to impose sanctions under either Rule 11 or its

inherent powers. The record in this case does not clearly establish that Houston’s

assertions that she responded to Southwest’s discovery requests were made for an

improper purpose. Indeed, there is no evidence in the record regarding Houston’s

intent. She may have honestly, but mistakenly, believed she properly answered

Southwest’s discovery requests. Sanctions under the Court’s inherent authority are

inappropriate for the same reason. Accordingly, Southwest’s Motion for Sanctions

is DENIED.

      By denying Southwest’s sanctions motion, the Court does not find that

Southwest’s counsel acted inappropriately or incorrectly represented that Houston

failed to answer Southwest’s discovery requests. Rather, the Court finds that

counsel acted in good faith and with appropriate candor to Houston and to the

Court.

                                         3
SO ORDERED.

February 18, 2020.


                     ____________________________
                     REBECCA RUTHERFORD
                     UNITED STATES MAGISTRATE JUDGE




                      4
